Citation Nr: 0635584	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for arthritis of both 
hands, to include as secondary to the service connected 
frostbite of both hands with residual sensory neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO, in pertinent part, denied the 
benefit sought on appeal.  As the veteran has relocated to 
Maryland, the Baltimore RO is now the agency of original 
jurisdiction (AOJ).

The July 2001 rating decision also denied service connection 
for frostbite of the hands with residual neuropathy and 
chronic gastritis, gastroesophageal reflux with esophagitis 
and hiatal hernia, claimed as a stomach condition.  The RO 
further found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a left knee injury.  These issues were 
included in the April 2003 statement of the case (SOC); 
however, the veteran did not file a substantive appeal with 
respect to the stomach condition claim.  Thus, the issue is 
no longer in appellate status.  

During the pendency of the appeal, in an August 2004 rating 
decision, service connection was awarded for frostbite of 
both hands with residual sensory neuropathy.  Therefore, this 
claim is no longer in appellate status.

The instant appeal was previously before the Board in January 
2005 and remanded for further development and adjudication.  
That having been completed, the claim is ready for appellate 
disposition.  In its January 2005 decision, the Board 
reopened the veteran's claim of entitlement to service 
connection for a left knee injury and remanded the matter for 
further development.  Service connection for degenerative 
joint disease of the left knee was granted in a May 2006 
rating decision.  This constituted a total grant of the 
benefits sought on appeal and thus, the claim no longer 
remains in appellate status.

The veteran filed a Motion to Advance on the Docket in 
December 2004 based upon his advanced age.  In January 2005, 
the motion was granted under the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c) as good or sufficient cause 
had been shown.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Arthritis of the hands is the result of frostbite of both 
hands in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arthritis of both hands are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the fully favorable finding with regard to the 
issue of service connection for arthritis of the hands, the 
Board finds that no further discussion of VCAA compliance is 
necessary.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  A disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.

The veteran contends that arthritis of both hands is due to 
his service-connected frostbite of both hands.  In various 
statements the veteran has indicated that his fingers were so 
badly frozen during the Battle of the Bulge that his fingers 
cracked open at the joints and bled.  He indicates that pain 
and stiffness associated with arthritis are current 
manifestations of his frostbite.

While the service medical records do not contain evidence of 
arthritis of the hands, service connection is presently in 
effect for frostbite of both hands with residual sensory 
neuropathy.  X-rays taken in August 1978 at the Chattanooga 
Orthopaedic Group show degenerative arthritic changes present 
at the first carp metacarpal joint.  

Upon VA examination in August 2003, the veteran indicated he 
had some arthritic deformities of both hands.  The examiner 
noted the veteran left the exam room before x-rays could be 
ordered, but he felt they were not needed, as the veteran had 
obvious clinical osteoarthritis of a mild to moderate degree 
in his fingers.  

In February 2005, the veteran was afforded an additional VA 
examination.  The examiner noted the veteran had a diagnosis 
of arthritis of both hands.  The claims file was reviewed.  
After physical examination, the veteran was diagnosed with 
cold injury to both hands.  The examiner opined the veteran's 
hand problems were related to the 1944 episode of frostbite.

A final VA examination was conducted in July 2006.  Physical 
examination revealed minor swelling of some of the 
interphalangeal joints.  The veteran was diagnosed with 
arthritis of the hands.  The claims folder was reviewed.  
Thereafter, the examiner opined it was at least as likely as 
not that the veteran's arthritis of both hands was due to his 
service-connected frostbite.

While there has been no recent x-ray evidence of arthritis, 
there were radiographic findings of degenerative arthritic 
changes in the first carpometacarpal joint as early as 1978.  
Moreover, VA examinations delineated above contain clear 
physical findings of osteoarthritis of both hands.  Thus, the 
Board shall defer to the medical professional opinions as to 
the continued presence of osteoarthritis of both hands.  

Based on the nexus opinions set forth above, and resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that arthritis of both hands is the result of the frostbite 
in service.  

The Board notes that in the July 2006 supplemental statement 
of the case (SSOC), the RO denied the veteran's service 
connection claim on the basis of avoiding pyramiding.  The RO 
indicated the veteran's frostbite of both hands was rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7122, for cold 
injury residuals, which included osteoarthritis as a residual 
of frostbite and thus, service connection on a separate basis 
was precluded.  This is not a valid basis for denying service 
connection in this case.  Rather, pyramiding goes to the 
evaluation to be assigned once service connection is granted, 
an issue which is not presently before the Board.  See 
38 C.F.R. § 4.14, (the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided) 
(emphasis added).  

In this regard, the Board notes that the SSOC specifically 
denied service connection for arthritis of both hands, while 
seemingly suggesting that his service connected frostbite 
contemplated his arthritis.  However, no rating decision code 
sheet which includes arthritis as part of the veteran's 
frostbite disability has been issued.  Rather, the only 
relevant rating code sheets in the record specifically list 
arthritis of the hands as a nonservice connected condition.  
Thus, a formal finding of service connection is required 
before the veteran can be guaranteed to have his arthritis 
symptoms considered in the evaluation of his frostbite 
disability.  

In light of the competent medical opinions in the record 
linking the veteran's arthritis of the hands to his in-
service cold injury to the hands, the Board finds that 
service connection for arthritis of the hands is warranted.  
Thus, the appeal is granted.  

With this decision the Board expresses no opinion as to 
whether arthritis of the hands is to be evaluated as part of 
or as a separate disorder from the service-connected 
frostbite of the hands (see 38 C.F.R. §§ 4.14, 4.104, 
Diagnostic Code 7122 and Note (1)), as such matter is to be 
decided by the RO in the first instance.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) ("[b]ecause 
the first appeal concerned the rejection of the logically up-
stream element of service-connectedness, the appeal could not 
concern the logically down-stream element 
of compensation level").


ORDER

Entitlement to service connection for osteoarthritis of both 
hands is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


